DETAILED ACTION    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 and 12/07/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/27/2020 and 12/07/2020 have been fully considered but they are not persuasive.
In response applicant argument “in the procedure for switching endpoint nodes of the first connection, after releasing the first connection, a second connection is newly established”. Examiner respectfully disagree with applicant. Vesterinen Para. 66 disclose both single and dual connectivity.  Vesterinen disclosure is not only limited by a dual connectivity as argued by applicant. Instead it covers all the limits and bonds of operation using single connectivity then switching from being served by the MeNB to the SeNB or vice versa from being served by the SeNB to the MeNB. Even the Dual connectivy is one possible configuration obvious to people in the skills in the art that Vesterinen point to. See para. 66 A served EPS bearer may be switched from being served by the MeNB to the SeNB or vice versa from being served by the SeNB to the MeNB. It is possible to reconfigure the connection to have a serving MeNB and a serving SeNB simultaneously, i.e. operating in dual connectivity, and to reconfigure to drop another serving node and change to single connectivity.
In response to applicant argument “Therefore, Vestterinen and Reddibodyana both fail to disclose or suggests the following recited features: "in a procedure for switching endpoint nodes of the first connection, the controller performs a second Examiner respectfully disagree with applicant. Reddibodyana disclose in plurality of embodiment releasing a connection it may no longer be using by initiating PDN connection disconnect and in another embodiment setting up multiple connections. (see para. 2, 93-94, 103-107 Additional RRC connections (e.g. a third RRC connection, a fourth RRC connection, and the like) may also be established and maintained in parallel with the first and second RRC connections); responsive to the NAS:PDN CONNECTIVITY REQUEST, which include “identification information ” PDN type and APN (Access Point Name) parameters). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Reddiboyana’s establishing connections scheme into Vesterinen’s multipath TCP with LTE connections scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to provide establishment, maintenance, and release of multiple connections that may enable bandwidth aggregation, load balancing, connection robustness.  

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen et al. US 20170104717 herein after Vesterinen in view of Reddiboyana et al. US 20140219248 herein after Reddiboyana.
Regarding claim 23, Vesterinen disclose a User Equipment (UE) comprising: transmission and reception circuitry; and a controller, (see figure 2 and 4 UE, para. 79, apparatus, comprising configuring circuitry), wherein in a first procedure for establishing a first connection through a first endpoint node in a core network, the transmission and reception circuitry transmits, to the core network, a request message containing first identification information (see opera. 147, UE requesting IP addresses intended to be used for connection), the first identification information is included in the request message in a case that a connection capable of switching endpoint nodes is established (see abstract, para.  73, 74 and 138, assigning a first internet protocol address to a first data path connection via a first base station, The P-GW may grant and assign UE, at the UE request, multiple PDN connections and multiple IP addresses), and the transmission and reception circuitry performs data transmission and data reception by using the first connection established in the first procedure (see para. 74, data communication between apparatus “eg. Mobile communicator” and first base station via first data path), in a procedure for switching endpoint nodes of the first connection, the controller performs a second procedure for releasing the first connection initiated by the core network (see para. 66, A served EPS bearer may be switched from being served by the MeNB to the SeNB or vice versa from being served by the SeNB to the MeNB, and reconfigure to drop another serving node and change to single connectivity), , and the transmission and reception circuitry (see para. 74, data communication between apparatus “eg. Mobile communicator” and second base station via first data path). Vesterinen discloses all the subject matter but fails to explicitly mention the transmission and reception circuitry receives, from the core network in the second procedure, second identification information indicating that a re-establishing of a connection is required, and the controller initiates, based on reception of the second identification information, a third procedure for establishing a second connection through a second endpoint node in the core network after the second procedure. However, Reddiboyana from a similar field of endeavor disclose the transmission and reception circuitry receives, from the core network in the second procedure, second identification information indicating that a re-establishing of a connection is required (see para. 173, use of a NAS " Re-establish Connection Request" message between the MME and UE to initiate a RRC connection on a secondary (H)eNB), and the controller initiates, based on reception of the second identification information, a third procedure for establishing a second connection through a second endpoint node in the core network after the second procedure (see para. 2, 93-94, Additional RRC connections (e.g. a third RRC connection, a fourth RRC connection, and the like) may also be established and maintained in parallel with the first and second RRC connections); responsive to the NAS:PDN CONNECTIVITY REQUEST, which include “identification information ” PDN type and APN (Access Point Name) parameters, (see applicant specification para. 58, identification information define to be APN). Thus it would have been obvious to one ordinary skill in the art before the (see para. 173).  

Regarding claims 25, 27 and 29, the rejection is the same as claim 23.
 Although claims 25 and 29 are performed by a core network It is understood by a person skilled in the art that various modifications may be made without departing from the scope of the invention of Vesterinen (see para. 189 and 190) specifically since the terminal is connected to the core network wherein the terminal and the core network are in communication with each other (see para. 62, fig. 1, 2)

Claims 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen in view of Reddiboyana and in further view of Kekki et al. US 20170118787 herein after Kekki.
Regarding claim 24, Vesterinen and Reddiboyana discloses all the subject matter but fails to explicitly mention wherein the second connection is established by using the same Access Point Name (APN) as the APN of the first connection. However, Kekki from a similar field of endeavor disclose disclose wherein the second connection is established by using the same Access Point Name (APN) as the APN of the first connection (see para. 69, same APN for different connection). Thus it would have (see para. 72).  
Regarding claims 26, 28 and 30, the rejection is the same as claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463